DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4, 7-8, 41, and 43 are objected to because of the following informalities:  
Regarding claim 3, in lines 1-2, replace “the numerology” with --a numerology-- and replace “the subcarrier spacing” with --a subcarrier spacing--.
Regarding claim 4, in lines 2-3, replace “a granularity” with --the granularity-- because claim 1 already recites a granularity.  In line 6, replace “the new TA command” with --the TA command--.
Regarding claim 7, in line 2, replace “the subcarrier spacing” with --a subcarrier spacing--.
Regarding claim 8, in lines 2-3, replace “a granularity” with --the granularity-- because claim 5 already recites a granularity.  In line 6, replace “the new TA command” with --the TA command--.
Regarding claim 41, in line 2, delete “operative to perform the method of claim 2” because claim 41 recites the functions of receive, determine, etc… which are similar to claim 1 which claim 2 depended upon.
Regarding claim 43, in line 2, delete “operative to perform the method of claim 6” because claim 43 recites the functions of receive, determine, etc… which are similar to claim 5 which claim 6 depended upon.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-3, 5-7, and 40-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkarakaran et al (US 2019/0053228 A1).
Regarding claims 1, 40, and 41, Akkarakaran discloses a method for operating a terminal device, comprising:
receiving a time advance, TA, command from a network device (80th paragraph, UE receives TA command indicating a TA value X); 
determining a TA granularity (81st paragraph, UE determines TA granularity); and 
determining a TA value based at least partly on the TA command and the TA granularity (Fig.7, block 730, UE performs timing adjustment based on TA command and TA granularity), 
wherein different numerologies are configured for at least two carriers, wherein the at least two carriers serve the terminal device and the terminal device supports multiple numerologies (Fig. 7, block 710 and 79th paragraph, UE supports multiple numerologies and wherein PCell and Scells are associated with different numerologies and serve UE).

Regarding claim 2, Akkarakaran discloses that wherein the TA granularity is determined by a numerology of the multiple numerologies used by the terminal device, wherein there is a correspondence between numerology and TA granularity (81st paragraph, TA granularity corresponds to the numerology of the PCell or PSCell numerology).

Regarding claims 3 and 7, Akkarakaran discloses that wherein the numerology comprises the subcarrier spacing, SCS (82nd paragraph, TA granularity may be based in the numerology of the UE which is related to the subcarrier spacing).


receiving a time advance, TA, command from a network device (80th paragraph, UE receives TA command indicating a TA value X); 
determining a TA granularity (81st paragraph, UE determines TA granularity); and 
determining a TA value based at least partly on the TA command and the TA granularity (Fig.7, block 730, UE performs timing adjustment based on TA command and TA granularity), 
wherein the TA granularity is determined by a numerology of multiple numerologies used by the terminal device, wherein there is a correspondence between the numerology and TA granularity (81st paragraph, TA granularity corresponds to the numerology of the PCell or PSCell numerology).

Regarding claim 6, Akkarakaran discloses that wherein different numerologies are configured for at least two carriers, wherein the at least two carriers serve the terminal device and the terminal device supports multiple numerologies (Fig. 7, block 710 and 79th paragraph, UE supports multiple numerologies and wherein PCell and Scells are associated with different numerologies and serve UE).

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Choi et al (US 2019/0053182 A1) discloses determining uplink transmission timing.
Loehr et al (US 2019/0174513 A1) discloses resource allocating among different numerology schemes.
Ashraf et al (US 2019/0349878 A1) discloses adapting a numerology based on position of a wireless device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472